Title: From John Adams to Charles Lee, 29 March 1799
From: Adams, John
To: Lee, Charles


PrivateSir
Quincy March 29th 1799

Esteeming very highly the opinion & character of your friend General Marshall, I thank you for inclosing his letter of the 3d of March in yours of the 14th which I have received.
The nomination of Murray has had one good effect at least It has shown to every observing & thinking man, the real strength or weakness of the constitution, & where one part of that weakness resides It has also produced a display of the real spirit of the parties in this country, & the objects they have in view. To me, it has laid open characters. Some of these will do well to study a little more maturely the spirit of their stations—but vanity has no limits—arrogance shall be made to feel a curb. If any one entertains the idea that because I am a president of three votes only, I am in the power of a party, they shall find that I am no more so, than the constitution forces upon me. If combinations of senators, generals & heads of department shall be formed such as I cannot resist and measures are demanded of me that I cannot adopt, my remedy is plain and certain. I will try my own strength at resistance first however. This is free and entre nous
I am with much esteem your most obedient

J Adams